Exhibit (c)(2) Project Number PRELIMINARY MATERIALS PREPARED FOR DISCUSSION JULY 2011 CONFIDENTIAL Disclaimer PROJECT NUMBER CONFIDENTIAL The information herein has been prepared by Lazard based upon information supplied by Number (the “Company”) or publicly available information, and portions of the information herein may be based upon certain statements, estimates and forecasts provided by the Company with respect to the anticipated future performance of the Company. We have relied upon the accuracy and completeness of the foregoing information, and have not assumed any responsibility for any independent verification of such information or any independent valuation or appraisal of any of the assets or liabilities of the Company, or any other entity, or concerning solvency or fair value of the Company or any other entity.With respect to financial forecasts, we have assumed that they have been reasonably prepared in good faith on bases reflecting the best currently available estimates and judgments as to the future financial performance of the Company. We assume no responsibility for and express no view as to such forecasts or the assumptions on which they are based.The information set forth herein is based upon economic, monetary, market and other conditions as in effect on, and the information made available to us as of, the date hereof, unless indicated otherwise.These materials and the information contained herein are confidential and may not be disclosed publicly or made available to third parties without the prior written consent of Lazard; provided, however, that you may disclose to any and all persons the U.S. federal income tax treatment and tax structure of the transaction described herein and the portions of these materials that relate to such tax treatment or structure. Lazard is acting as investment banker to the Special Committee of the Board of Directors of the Company, and will not be responsible for and will not be deemed to have provided any tax, accounting, actuarial, legal or other specialist advice. 1 Table of Contents PROJECT NUMBER CONFIDENTIAL IEXECUTIVE SUMMARY 2 IIFINANCIAL SUMMARY 4 IIISUMMARY OF PRELIMINARY VALUATION ANALYSES 9 APreliminary Public Trading Analysis 10 BPreliminary Selected Precedent Transactions Analysis 11 CPreliminary Discounted Cash Flow Analysis 12 IVPRELIMINARY RECAPITALIZATION ANALYSIS 14 APPENDIX IExecutive Summary PROJECT NUMBER Executive Summary IEXECUTIVE SUMMARY PROJECT NUMBER 2 nOn March 10/11, 2011, members of the Schiffer/Gold family (the “Family”) and Leonard Green & Partners, L.P. (“LGP”) sent to the Company’s Board of Directors (“Board”) and publicly disclosed a proposal to acquire Number in a “going- private” transaction for $19.09 per share in cash nThe letter also stated that members of the Family are prepared to contribute a substantial portion of their existing Number stock ownership and expect to increase their pro forma percentage ownership of Number as part of the proposed transaction and that it has not made any commitment of exclusivity with LGP relating to a transaction nIn response, the Board formed a special committee of independent directors (the “Special Committee”) to consider the proposal by the Family and LGP and to consider other proposals and strategic alternatives which might be available to Number nThe Special Committee hired Morrison & Foerster LLP (“MoFo”) and Lazard Frères & Co. LLC (“Lazard”) to act as its legal counsel and financial advisor, respectively nOn April 11, 2011, Number publicly disclosed the composition of the Special Committee and the names of its legal counsel and financial advisor nBeginning in May 2011, at the instruction of the Special Committee, Lazard commenced a targeted marketing process to gauge potential interest in Number nIn total, Lazard contacted over 50 counterparties (33 strategics and 18 financial sponsors) nBy mid June 2011, six parties had executed the NDA and received a confidential information memorandum nThree of these parties have not proceeded Executive Summary (cont’d) IEXECUTIVE SUMMARY PROJECT NUMBER 3 nOn June 17, 2011, process letters were sent to the remaining three potential bidders requesting non-binding proposals by June 29 nEach of these three parties attended a chaperoned management presentation nThese parties also received access to the online data room, participated in chaperoned meetings with members of the Family and took a store tour nTwo of the three parties submitted non-binding proposals nOn June 29, Bidder B submitted a proposal to acquire the Company for $20.09 per share; though the proposal did not require the Family’s ongoing participation, Bidder B has subsequently communicated a preference to have the Family involved in some fashion nOn June 30, Bidder C submitted a proposal to acquire the Company for $21.50 per share; the proposal is conditioned upon the Family’s ongoing participation nOn July 13, 2011, LGP signed a revised NDA and subsequently was supplied with a confidential information memorandum and online data room access nLGP publicly disclosed the revised NDA on July 14, 2011 nLGP also attended a chaperoned management presentation nOn July 20, 2011, Bidder D signed a NDA nBidder D was given a copy of the confidential information memorandum, but was not given access to the online data room nBidder D also attended a chaperoned management presentation, was given a store tour and attended a chaperoned meeting with the Family IIFinancial Summary PROJECT NUMBER Summary of Projections ($ in millions, except per share data) PROJECT NUMBER 4 Source:Company provided projections and filings. Note: Income statement figures exclude proposed buyout expenses. (1)Adjusted EBITDA is defined as EBITDA excluding stock compensation expense. (2)Excludes long-term investments in marketable securities. As of April 2, 2011 and July 2, 2011, Number had $11.2 million and $10.0 million of long-term investments in marketable securities, respectively. (3)In FY2011A, “other” includes cash flow items from operating, investing and financing activities that do not relate to taxes, capital expenditures, working capital or interest income; excludes change in short-term investments. In projection years, “other” represents changes in deposits and other long-term assets. (4)Excludes products sold greater than 99.99¢. (5)Represents fiscal year YTD data. IIFINANCIAL SUMMARY Summary of Recent Performance ($ in millions) PROJECT NUMBER 5 Source:Company provided projections and data and public filings. Note:Figures exclude proposed buyout expenses. Note:Data for 7/2/11A is sourced from the Company’s preliminary June report.Data for 7/2/11Pis sourced from the Company’s 4-year strategic model. Data for 6/26/10A is sourced from Company reports and public filings. IIFINANCIAL SUMMARY PROJECT NUMBER 6 Source:Capital IQ. IIFINANCIAL SUMMARY Analysis At Various Prices ($ in millions, except per share data) PROJECT NUMBER 7 IIFINANCIAL SUMMARY Source:Based on Company projections and data and public filings. Note: Fully diluted shares based upon the treasury stock method. Note:Income statement figures exclude proposed buyout expenses. (1)Includes $10.0 million of long-term investments in marketable securities. (2)Preliminary book equity value provided by Company. (3)The long-term EPS growth rate used is 14% per Bloomberg. Summary of Key Assumptions IIFINANCIAL SUMMARY PROJECT NUMBER 8 Management’s four year projections, which were approved by the Special Committee on May 16th, 2011, are driven by the following key assumptions. Source:Company Management. IIISummary of Preliminary Valuation Analyses PROJECT NUMBER n7.0x - 8.5x LTM(7/2/11) EBITDA of $148.5 million n6.5x - 8.0x CY2011PEBITDA of $150.9 million n6.0x - 7.5x CY2012P EBITDA of $172.1 million n14.0x - 17.0x CY2011P EPS of $1.09 n12.0x - 15.0x CY2012P EPS of $1.27 n8.0x - 10.0x LTM (7/2/11) EBITDA of $148.5 million nTerminal multiple of 7.0x - 8.5x LTM EBITDA of $239.1M as of 3/31/15 nWACC of 9.0% - 11.0% n52-week trading range as of 7/22/11 Summary Of Preliminary Valuation Analyses PROJECT NUMBER 9 IIISUMMARY OF PRELIMINARY VALUATION ANALYSES Note:Assumes $221.8 million of net cash, including 10.0 million of long-term investments in marketable securities, as of 7/2/11. Assumes 70.9 million basic shares including PSUs and RSUs outstanding plus the dilutive effect of options. (1) Not a valuation methodology - illustrative only. LGP offer price: $19.09 Pre- announcement price: $16.68 Current price: METHODOLOGY IMPLIED EQUITY VALUE PER SHARE AS OF [DATE] KEY ASSUMPTIONS APreliminary Public Trading Analysis PROJECT NUMBER Preliminary Public Trading Analysis ($ in millions, except per share data) PROJECT NUMBER 10 APRELIMINARY PUBLIC TRADING ANALYSIS Source:Company filings, Factset, Capital IQ, Bloomberg and publicly available information. (1) Represents Family Dollar’s current share price. On 2/15/11 (after market close), Nelson Peltz made an unsolicited offer to acquire the company for $55 to $60 per share. This offer was subsequently rejected by the Board on March 3rd, 2011. Family Dollar’s unaffected EV/EBITDA multiples for LTM, CY11P, and CY12P were 7.2x, 6.6x, and 6.1x, respectively, as of 2/15/11. Enterprise value includes $107 million of long-term investment securities. (2)According to news reports, after several months of exploring strategic options Big Lots abandoned plans to sell itself on May 19th, 2011. (3)Data uses publicly available information and IBES estimates as of that date. BPreliminary Selected Precedent Transactions Analysis PROJECT NUMBER Preliminary Selected Precedent Transactions ($ in millions) PROJECT NUMBER 11 Source:Company filings, Wall Street research, SDC, Capital IQ and Factset. Note:Transactions since January 1st, 2009 represent selected control acquisitions of U.S. based retail corporations with transaction values greater than $500 million; excludes distressed and e-commerce transactions. (1)Only includes selected transactions since January 1st, 2009. Excludes the proposed Peltz/Family Dollar transaction. (2)Represents the midpoint of the $55 to $60 unsolicited offer price per share range by Nelson Peltz on February 15th, 2011. This offer was subsequently rejected by the Board on March 3rd, 2011. Date Announced 11/04 2/07 3/07 2/10 4/10 5/10 8/10 9/10 10/10 11/10 12/10 2/11 6/11 Enterprise Value EV/LTM Sales 1.6x 0.4x 0.8x 0.6x 0.7x 1.1x 1.0x 1.6x 1.6x 1.6x 0.8x 0.9x 0.2x LTM EBITDA Margin 16.4% 3.7% 7.0% 3.9% 10.9% 14.2% 12.1% 17.8% 20.7% 18.3% 10.2% 9.5% 3.5% BPRELIMINARY SELECTED PRECEDENT TRANSACTIONS ANALYSIS Mean(1): 8.6x Median(1): 7.7x CPreliminary Discounted Cash Flow Analysis PROJECT NUMBER Unlevered Free Cash Flow ($ in millions) CPRELIMINARY DISCOUNTED CASH FLOW ANALYSIS PROJECT NUMBER 12 Source:Company provided estimates. (1) Other includes change in deposits and other long-term assets. Preliminary Discounted Cash Flow Analysis ($ in millions, except per share data) CPRELIMINARY DISCOUNTED CASH FLOW ANALYSIS PROJECT NUMBER 13 Note:Cash flows discounted using mid-period convention. (1) Includes expected cash balance of $221.8 million, including $10.0 million of long-term investments in marketable securities, as of July 2nd, 2011. (2) Assumes 70.9 million basic shares including PSUs and RSUs outstanding plus the dilutive effect of options. IVPreliminary Recapitalization Analysis PROJECT NUMBER Potential Return of Capital ($ in millions, except per share data) PROJECT NUMBER 14 Source:Company projections. (1)Based on 285 stores and projected to increase along with store growth. (2)Basic shares outstanding excludes RSUs and PSUs. IVPRELIMINARY RECAPITALIZATION ANALYSIS PROJECT NUMBER 15 IVPRELIMINARY RECAPITALIZATION ANALYSIS Illustrative Pro Forma Dividend Analysis ($ in millions, except per share data) Source:Company provided data and Factset. Note: Assumes options exercise prices are reset at the exercise price less the dividend amount. (1)Fully diluted shares based on current stock price as of $20.30 as of 7/22/11. (2)At 2.5x leverage, assumes interest expense of L + 450 for term loan; at 3.5x leverage, assumesL + 500 for term loan; at 4.5x leverage, assumes L + 500 for 3.5x of term loan and 10% for 1.0x of senior debt. LIBOR floor of 1.50% in all cases and tax rate of 37.5%. (3)Represents status quo CY2012 after-tax interest income as projected in the Company’s 4-year strategic model; assumes a tax rate of 37.5%. (4)CY2012 EBITDA of $173 million (IBES) as of July 20th, 2011. Appendix PROJECT NUMBER WACC Methodology and Critical Assumptions APPENDIX PROJECT NUMBER VARIABLE ASSUMPTIONS Risk Free Rate n2.99% n10-year U.S. Treasury yield as of 7/22/2011 Beta nMedian levered and unlevered beta of 0.84 and 0.80, respectively (as of June 30, 2011) nBased on BARRA predictive betas for identified reference group Market Risk Premium n6.7% nBased on simple difference of historical arithmetic mean returns from 1926 - 2011 Equity Size Premium n1.82% nPer 2011 Ibbotson SBBI Valuation Yearbook for companies with a market capitalization between $1.2bn - $1.8bn Pre-Tax Cost of Debt nRange from 4.0% to 8.0% nBased on analysis of yields and leverage levels of selected reference companies Effective Tax Rate n37.5% nBased on management projections Debt/Capitalization nReflects median debt/capitalization range for selected reference companies over the past 10 years 16 Preliminary Weighted Average Cost of Capital Analysis APPENDIX PROJECT NUMBER 17 Source:Public filings, Bloomberg, Ibbotson, Barra, Capital IQ and Factset. Note: Total Capital Net Debt + Equity Value. Note: In situations where net debt is negative, the ratio of Net Debt/Equity Value is assumed to be zero for the purpose of unlevering beta. Therefore the unlevered beta is set to equal the levered beta. (1)Represents Family Dollar’s current share price. On 2/15/11, Nelson Peltz made an unsolicited offer to acquire the company. This offer was subsequently rejected by the Board on March 3rd, 2011. (2)Barra Predicted Beta as of6/30/2011. (3)Unlevered Beta Levered Beta / [1 + (1 - Tax Rate) * Debt / Equity Value]. (4)Based on company filings and Wall Street research. (5)Levered Beta Unlevered Beta * [1 + (1 - Tax Rate) * Debt / Equity Value]. (6)Cost of Equity Rr + Levered Beta * Equity Risk Premium + Equity Size Premium. Premiums Paid Analysis APPENDIX PROJECT NUMBER Source:Capital IQ. Note:Screening criteria includes only closed transactions greater than $500 million that were announced since January 1, 2009; where target was U.S. based and consideration paid was all cash. (1)YTD through July 11, 2011. 18
